PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/702,244
Filing Date: 12 Sep 2017
Appellant(s): Education Advanced, Inc.



__________________
Steven J Hanke (Reg. 58,076)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 3/28/2022.

Note: An Appeal Decision, was made on 5/2/2022, by the Patent Trial and Appeal Board (PTAB) on a co-pending application # 15/826450 may be related to or having a bearing on the Board's decision in this appeal.  

Every ground of rejection set forth in the Office action dated 11/5/2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Step 1: Is the claimed invention a statutory category of invention?
Claims 1, 8 and 15 are directed to a test scheduler method; hence this claim is directed to one of the four statutory categories.   

Step 2A, Prong 1: Does the claim recite an abstract idea?
The limitation of steps in claims 1, 8 and 15: observe and learn at least substantially constant test factors and testing parameters … generate a testing schedule for a testing campus employing a test scheduling algorithm … wherein the test scheduling algorithm receives the learned at least substantially constant test factors and testing parameters from the machine learning algorithm and generates scheduling decisions … wherein the test scheduling algorithm is configured to determine from the regular periodic updates … generates the testing schedule as a visual display… the students are taking what test and where the students are taking what test as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor,” nothing in the claim element precludes the step from practically being performed in the mind.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  The limitation of generating a testing schedule based on the testing room and receive regular periodic update from a school district, as drafted, is a method and system that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, nothing in the claim element precludes the step from being practically performed in the mind.  The claim recites the steps of scheduling a test event using the steps cited by the Appellant has been routinely performed by a teacher or a proctor.  Specifically, the teacher would have mentally performed the steps of observe and learn at least substantially constant test factors and testing parameters … generate a testing schedule for a testing campus employing a test scheduling algorithm …  the test scheduling algorithm is configured to determine from the regular periodic updates … generates the testing schedule as a visual display… the students are taking what test and where the students are taking what test.  The following example to prove that a human can perform the claimed process using a pen and paper (a paper calendar).  An office secretary would have routinely used a paper calendar to generate a conference schedule for a conference room based on a conference scheduling algorithm, wherein the conference scheduling algorithm and decision based on the observed and learned data (i.e., conference room availability, conferee schedules); wherein the inputs includes a plurality of parameters such as conferees / host schedules and conference topics; and receive a periodic update to modify the conference schedule based on the changes to the plurality of parameters.
Claims 2-6, 9-14 and 16-20 recite mental steps that are capable of being performed by a school staff.  For example, a school staffs may receive inputs and updates from the school district management system; archive the administrative data and received self-registration from a student or a parent of a student.  There is nothing in the claim elements precludes the step from being practically performed in the mind (Step 2A, Prong 1: yes).  

Step 2A, Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application? 
Per the 2019 Revised Patent Subject Matter Eligibility Guidance, if a claim as a whole integrates the recited judicial exception into a practical application of that exception, a claim is not "directed to" a judicial exception. Alternatively, a claim that does not integrate a recited judicial exception into a practical application is directed to the exception. Evaluating whether a claim integrates an abstract idea into a practical application is performed by a) identifying whether there are any additional elements recited in the claim beyond the abstract idea, and b) evaluating those additional elements individual and in combination to determine whether they integrate the abstract idea into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit. Exemplary considerations indicative that an additional element (or combination of elements) may have or has not been integrated into a practical application are set forth in the 2019 PEG.
The limitation of a processor, at least one non-transitory interface and a visual display consists of a step of generic data output which is a form of insignificant extra solution activity. It is particularly noted that the use of a computing device "as a tool" to perform an abstract method and steps that only amount to extra solution activity are indicated in the 2019 PEG as examples that an additional element has not been integrated into a practical application.  Accordingly, when each of the current claims is considered as a whole (i.e. considering all claimed elements both individually and in combination), the claimed computer elements fail to integrate the abstract idea into a practical application. Particularly, additional elements (generating a visual display and student take test according to the testing schedule) fail to impose meaningful limits on practicing the abstract idea of generating a testing schedules. See Intellectual Ventures ILLC v. Symantec Corp., 838 F.3d 1307, 1318 (Fed. Cir. 2016) ("[W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper."); Also see Versata Dev. Grp. v. SAP Am., Inc., 793 F.3d 1306, 1335 (Fed. Cir. 2015) ("Courts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person's mind.").  The above observations confirm that none of the current claims amounts to "significantly more" than an abstract idea. 

Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims other than the abstract idea per se amount to no more than: requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, or mere instructions to implement an abstract idea on a computer.  For example, Claims 1, 8 and 15 further recite a processor; at least one interface; at least one external computing device; a test scheduling computer program product and a memory.   These represent generic computer functions that are well-understood, routine and conventional activities previously known to the industry, and are used merely to implement the abstract idea on a computer.  However, these structures are used only for data gathering / data storage, as such, only represent insignificant pre-solution activity.  These generic computer components are claimed to perform their basic functions of storing, retrieving and processing data through the program that generates testing schedule.  Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.  Dependent claims 2-7, 9-14 and 16-20 inherit the deficiencies of their respective parent claims through their dependencies and do not recite additional limitations sufficient to direct the claims to more than the claimed abstract idea, and are thus rejected for the same reasons. 
The Applicant’s own specification includes a generic computer which performs generic computer functions that are well-understood, routine and conventional activities previous known in the industry. For example, Applicant’s specification, pg. 29, Para. 0061 states … portion of the above-described apparatus, systems or methods may be embodied in or performed by various, such as conventional, digital data processors or computers, …  enable various types of digital data processors or computers to perform one, multiple or all of the steps of one or more of the above-described methods, or functions, systems or apparatuses described herein. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 5, 7 – 12, 14 – 16 and 18 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ashley et al. (US 2004/0229199 A1) in view of Golczewski et al. (US 2008/0050715 A1) and Harney et al. (US 2016/0071424 A1).
Re claims 1, 8 and 15
1.  Ashley teaches a test scheduler for generating testing schedules for standardized tests (Ashley, [0082], “test session scheduling data”; [0003], “standardized test administration”), comprising: 
a non-transitory computer readable medium (Ashley, [0440], “RAM, disk space”); 
at least one interface for receiving a plurality of inputs from at least a machine learning algorithm and at least one externa source (Ashley, [0092]; [0847] – [0848]; [0455] - [0456], “When an online assessment system is put into service, school administrators can perform student enrollment tasks by either entering student data via an online user interface or by batch process … they can set up teachers, classes, and rosters and establish a testing schedule, again, either by individual entry or batch process”; school administrators – users; [0188], “Test session management--create and modify operational test sessions, designate test parameters such as date, time, location, and assign proctor”; [01348]; the schedule date can be revised by the main server), wherein the machine learning algorithm is stored on the non-transitory computer readable medium and is configured to observe and learn at least substantially constant test factors and testing parameters from inputs made by a user (Ashley, [0118], “session and schedule data, to synchronize the main server schedule with the local revisions (i.e. changes to venue, time, etc.)”; [0188], “Test session management --create and modify operational test sessions, designate test parameters such as date, time, location, and assign proctor”; [0456], “they can set up teachers, classes, and rosters and establish a testing schedule, again, either by individual entry or batch process”; [0948], “the system will generate a random test based on the difficulty and time limit and curriculum to be tested.”; Ashley’s test management (machine learning algorithm) modifies the test schedule based on the observed / learned the revisions to the test parameters (i.e., test factors) such as date, time, location, difficulty, curriculum …etc.); and
a processor configured to generate a testing schedule for a testing campus employing a test scheduling algorithm stored on the non-transitory readable medium (Ashley, [0051], “A test administration user interface. A test administration user interface allows for the management of test sessions, by defining what … when … where … assign … ”; [0186] - [0188], “Test Administration … Test session management--create and modify operational test sessions, designate test parameters such as date, time, location, and assign proctor”; [0188], “Test session management--create and modify operational test sessions, designate test parameters such as date, time, location, and assign proctor”; [01348]; [0044], “such as classroom teachers, to build classroom unit tests or view those tests”; [0082], “test session schedule data (test times, rooms, assigned test stations, proctors assigned, rosters assigned, tests assigned)”);
wherein the test scheduling algorithm receives the learned at least substantially constant test factors and testing parameters from the machine learning algorithm and generates scheduling decisions based on the learned at least substantially constant test factors and testing parameters and the plurality of inputs from the at least one external source (Ashley, [0118], “session and schedule data, to synchronize the main server schedule with the local revisions (i.e. changes to venue, time, etc.)”; [0188], “Test session management --create and modify operational test sessions, designate test parameters such as date, time, location, and assign proctor”; [0456], “they can set up teachers, classes, and rosters and establish a testing schedule, again, either by individual entry or batch process”; [0948], “the system will generate a random test based on the difficulty and time limit and curriculum to be tested.”; Ashley’s test management (machine learning algorithm) modifies the test schedule based on the observed / learned the revisions to the test parameters (i.e., test factors) such as date, time, location, proctor, rosters assigned, test assigned, difficulty, curriculum …etc.);
wherein the plurality of inputs from the at least one external source includes at least student and teacher data, the teacher data including at least a roster of teachers and teacher schedules (Ashley, [0173] - [0183], i.e., [0178], “District management-add, view, modify, and delete district”; [1149], “Must accommodate variable terms for "school," "district", etc., to accommodate state rhetoric, i.e., allow naming conventions to fit state requirements”; [0082], “test session schedule data (test times, rooms, assigned test stations, proctors assigned, rosters assigned, tests assigned) and the test content itself (test items, item cluster stimuli, ancillary test content such as headers, footers, instructions”; [0122], “time for scheduling testing session”; [0684], “Class/roster test scheduling management”; [0436] – [0437], “Student - A uniquely identified individual in grades K through 12 who takes online tests using the system”; [0188], “Test session management-create and modify operational test sessions, designate test parameters such as date, time, location, and assign proctor”; [0946], “Student users will interface with the system to take self-administered tests and review test results from previous self-assessments”; testing parameters or accommodations: date, time, location, room, station, proctor, rosters, test, grade level … etc.);
wherein the at least one interface is configured to receive updates at from the at least one external source; wherein the test scheduling algorithm is configured to determine from the updates whether any changes have occurred to any of the plurality of inputs from the at least one external source and if said changes have occurred, the test scheduling algorithm is configured to modify the testing schedule based on said changes (Ashley, [0188], “Test session management--create and modify operational test sessions, designate test parameters such as date, time, location, and assign proctor”; [01348]; [0044], “such as classroom teachers, to build classroom unit tests or view those tests”; [0082], “test session schedule data (test times, rooms, assigned test stations, proctors assigned, rosters assigned, tests assigned)”; [0081], “Data connections to update data (e.g. schedule a testing session)”; [1005], “Test session management--create and modify operational test sessions, designate test parameters such as date, time, location, and assign proctor”; [01367], “The room assigned to a class is limited to those available for the time slot in the assigned school”; [0395], “Selects an available resource”); and
wherein students take tests according to the testing schedule (Ashley, [01377], “A roster shall be defined as a group of students selected from one or more classes that can be scheduled to take an operational test”; [0082], “test session schedule data (test times, rooms, assigned test stations, proctors assigned, rosters assigned, tests assigned)”).

8. Ashley teaches a test scheduling system for generating testing schedules for standardized tests (Ashley, [0082], “test session scheduling data”; [0003], “standardized test administration”), comprising:
a test scheduler configured to generate a test schedule (Ashley, [0051], “A test administration user interface. A test administration user interface allows for the management of test sessions, by defining what … when … where … assign … ”); and 
at least one external computing device configured to supply student and teacher data to the test scheduler for the test schedule (Ashley, [0173] - [0183], i.e., [0178], “District management-add, view, modify, and delete district”; [1149], “Must accommodate variable terms for "school," "district", etc., to accommodate state rhetoric, i.e., allow naming conventions to fit state requirements”);
wherein the test scheduler includes: a non-transitory computer readable medium; at least one interface for receiving a plurality of inputs from at least a machine learning algorithm and at least one external source, wherein the machine learning algorithm is stored on the non-transitory computer readable medium and is configured to observe and learn at least substantially constant test factors and testing parameters from inputs made by a user (Ashley, [0118], “session and schedule data, to synchronize the main server schedule with the local revisions (i.e. changes to venue, time, etc.)”; [0188], “Test session management --create and modify operational test sessions, designate test parameters such as date, time, location, and assign proctor”; [0456], “they can set up teachers, classes, and rosters and establish a testing schedule, again, either by individual entry or batch process”; [0948], “the system will generate a random test based on the difficulty and time limit and curriculum to be tested.”; Ashley’s test management (machine learning algorithm) modifies the test schedule based on the observed / learned the revisions to the test parameters (i.e., test factors) such as date, time, location, proctor, rosters assigned, test assigned, difficulty, curriculum …etc.); and
a processor configured to generate a testing schedule for a testing campus employing a test scheduling algorithm stored on the non-transitory computer readable medium; wherein the test scheduling algorithm receives the learned at least substantially constant test factors and testing parameters from the machine learning algorithm and generates scheduling decisions based on at least the learned at least substantially constant test factors and testing parameters and the plurality of inputs from the at least one external computing device (Ashley, [0118], “session and schedule data, to synchronize the main server schedule with the local revisions (i.e. changes to venue, time, etc.)”; [0188], “Test session management --create and modify operational test sessions, designate test parameters such as date, time, location, and assign proctor”; [0456], “they can set up teachers, classes, and rosters and establish a testing schedule, again, either by individual entry or batch process”; [0948], “the system will generate a random test based on the difficulty and time limit and curriculum to be tested.”; Ashley’s test management (machine learning algorithm) modifies the test schedule based on the observed / learned the revisions to the test parameters (i.e., test factors) such as date, time, location, proctor, rosters assigned, test assigned, difficulty, curriculum …etc.);
wherein the plurality of inputs from the at least one external computing device includes at least student and teacher data, the teacher data including at least a roster of teachers and teacher schedules (Ashley, [0173] - [0183], i.e., [0178], “District management-add, view, modify, and delete district”; [1149], “Must accommodate variable terms for "school," "district", etc., to accommodate state rhetoric, i.e., allow naming conventions to fit state requirements”; [0082], “test session schedule data (test times, rooms, assigned test stations, proctors assigned, rosters assigned, tests assigned) and the test content itself (test items, item cluster stimuli, ancillary test content such as headers, footers, instructions”; [0122], “time for scheduling testing session”; [0684], “Class/roster test scheduling management”; [0436] – [0437], “Student - A uniquely identified individual in grades K through 12 who takes online tests using the system”; [0188], “Test session management-create and modify operational test sessions, designate test parameters such as date, time, location, and assign proctor”; [0946], “Student users will interface with the system to take self-administered tests and review test results from previous self-assessments”; testing parameters or accommodations: date, time, location, room, station, proctor, rosters, test, grade level … etc.);
wherein the at least one interface is configured to receive updates at from the at least one external computing device (Ashley, [0173] - [0183], i.e., [0178], “District management-add, view, modify, and delete district”; [1149], “Must accommodate variable terms for "school," "district", etc., to accommodate state rhetoric, i.e., allow naming conventions to fit state requirements”; [0082], “test session schedule data (test times, rooms, assigned test stations, proctors assigned, rosters assigned, tests assigned) and the test content itself (test items, item cluster stimuli, ancillary test content such as headers, footers, instructions”; [0122], “time for scheduling testing session”; [0684], “Class/roster test scheduling management”; [0436] – [0437], “Student - A uniquely identified individual in grades K through 12 who takes online tests using the system”; [0188], “Test session management-create and modify operational test sessions, designate test parameters such as date, time, location, and assign proctor”; [0946], “Student users will interface with the system to take self-administered tests and review test results from previous self-assessments”; testing parameters or accommodations: date, time, location, room, station, proctor, rosters, test, grade level … etc.);
wherein the test scheduling algorithm is configured to determine whether any changes have occurred to any of the plurality of inputs and if said changes have occurred, the test scheduling algorithm modifies the testing schedule based on said changes (Ashley, [0188], “Test session management--create and modify operational test sessions, designate test parameters such as date, time, location, and assign proctor”; [01348]; [0044], “such as classroom teachers, to build classroom unit tests or view those tests”; [0082], “test session schedule data (test times, rooms, assigned test stations, proctors assigned, rosters assigned, tests assigned)”; [0081], “Data connections to update data (e.g. schedule a testing session)”; [1005], “Test session management--create and modify operational test sessions, designate test parameters such as date, time, location, and assign proctor”; [01367], “The room assigned to a class is limited to those available for the time slot in the assigned school”; [0395], “Selects an available resource”); and
wherein students take tests according to the testing schedule (Ashley, [01377], “A roster shall be defined as a group of students selected from one or more classes that can be scheduled to take an operational test”; [0082], “test session schedule data (test times, rooms, assigned test stations, proctors assigned, rosters assigned, tests assigned)”).

15. A method for generating a standardized testing schedule, comprising:
receiving learned data from a machine learning algorithm stored on a non-transitory computer readable medium, wherein the machine learning algorithm is configured to observe and learn at least substantially constant test factors and testing parameters from inputs made by a user (Ashley, [0118], “session and schedule data, to synchronize the main server schedule with the local revisions (i.e. changes to venue, time, etc.)”; [0188], “Test session management --create and modify operational test sessions, designate test parameters such as date, time, location, and assign proctor”; [0456], “they can set up teachers, classes, and rosters and establish a testing schedule, again, either by individual entry or batch process”; [0948], “the system will generate a random test based on the difficulty and time limit and curriculum to be tested.”; Ashley’s test management (machine learning algorithm) modifies the test schedule based on the observed / learned the revisions to the test parameters (i.e., test factors) such as date, time, location, proctor, rosters assigned, test assigned, difficulty, curriculum …etc.);
receiving additional data from at least one external source, the additional data including teacher data, student data, and school district information and campus information, the teacher data including at least a roster of teachers and teacher schedules, and the student data including at least past performance data for each test and student and student testing accommodations required (Ashley, [0436] – [0437], “Student - A uniquely identified individual in grades K through 12 who takes online tests using the system”; [0188], “Test session management-create and modify operational test sessions, designate test parameters such as date, time, location, and assign proctor”; [0946], “Student users will interface with the system to take self-administered tests and review test results from previous self-assessments”; [1118], “Used by a proctor to administer student tests, monitor student usage and performance, and distribute test instructions and supplementary materials” testing parameters or accommodations: date, time, location, room, station, proctor, rosters, test, grade level, performance… etc.); 
generating a testing schedule for the testing campus employing a test scheduling algorithm stored on the non-transitory readable medium and the learned data received from the machine learning algorithm (Ashley, [0118], “session and schedule data, to synchronize the main server schedule with the local revisions (i.e. changes to venue, time, etc.)”; [0188], “Test session management --create and modify operational test sessions, designate test parameters such as date, time, location, and assign proctor”; [0456], “they can set up teachers, classes, and rosters and establish a testing schedule, again, either by individual entry or batch process”; [0948], “the system will generate a random test based on the difficulty and time limit and curriculum to be tested.”; Ashley’s test management (machine learning algorithm) modifies the test schedule based on the observed / learned the revisions to the test parameters (i.e., test factors) such as date, time, location, proctor, rosters assigned, test assigned, difficulty, curriculum …etc.);
receiving updates from the at least one external source after the testing schedule is prepared (Ashley, [0173] - [0183], i.e., [0178], “District management-add, view, modify, and delete district”; [1149], “Must accommodate variable terms for "school," "district", etc., to accommodate state rhetoric, i.e., allow naming conventions to fit state requirements”; [0082], “test session schedule data (test times, rooms, assigned test stations, proctors assigned, rosters assigned, tests assigned) and the test content itself (test items, item cluster stimuli, ancillary test content such as headers, footers, instructions”; [0122], “time for scheduling testing session”; [0684], “Class/roster test scheduling management”; [0436] – [0437], “Student - A uniquely identified individual in grades K through 12 who takes online tests using the system”; [0188], “Test session management-create and modify operational test sessions, designate test parameters such as date, time, location, and assign proctor”; [0946], “Student users will interface with the system to take self-administered tests and review test results from previous self-assessments”; testing parameters or accommodations: date, time, location, room, station, proctor, rosters, test, grade level … etc.); 
determining, by the test scheduling algorithm, whether any changes have occurred to any of the testing campus data, student data, and teacher data and if any changes have occurred, modifying the testing schedule based on said changes (Ashley, [0188], “Test session management--create and modify operational test sessions, designate test parameters such as date, time, location, and assign proctor”; [01348]; [0044], “such as classroom teachers, to build classroom unit tests or view those tests”; [0082], “test session schedule data (test times, rooms, assigned test stations, proctors assigned, rosters assigned, tests assigned)”; [0081], “Data connections to update data (e.g. schedule a testing session)”; [1005], “Test session management--create and modify operational test sessions, designate test parameters such as date, time, location, and assign proctor”; [01367], “The room assigned to a class is limited to those available for the time slot in the assigned school”; [0395], “Selects an available resource”); and
administering testing to the students according to the testing schedule (Ashley, [01377], “A roster shall be defined as a group of students selected from one or more classes that can be scheduled to take an operational test”; [0082], “test session schedule data (test times, rooms, assigned test stations, proctors assigned, rosters assigned, tests assigned)”).

Ashley does not explicitly disclose wherein the at least one interface is configured to receive regular periodic updates at from the at least one external source. 

Golczewski et al. (US 20080050715 A1) teaches an invention relates generally to a learning system and method, and more particularly, to an online learning system and method (Golczewski, Abstract).  Golczewski teaches Ashley’s deficiency; specifically, wherein the at least one interface is configured to receive regular periodic updates at from the at least one external source; wherein the test scheduling algorithm is configured to determine from the regular periodic updates (Golczewski, [0055], “The schedules for attending in-center and online learning sessions can be modified at any time to accommodate teacher and student”; [0095], “the student can also specify a preferred schedule, wherein the student selects "preferred timeslots" to be scheduled for an online educational program”; [0106], “the system of the present invention is provided with a synchronization utility to synchronize student data, teacher data, responsible authority party data, and other data between the learning centers 104a-c and the online learning system 130 (shown in FIG. 1) … the synchronization utility can be invoked automatically at predefined time intervals (e.g. hourly, daily, weekly, etc.), it can be invoked in real time by another process (e.g. the scheduling utility may invoke the synchronization utility during a student's scheduling), or in can be invoked manually (e.g. by a system administrator)”; [0122]; [0124], “The scheduling utility also keeps track of all the changes made to the scheduling information of teachers and students”; [0110], “the synchronization utility is configured to run at pre-set periods (e.g. daily) throughout the system to synchronize the online learning system 130 data with the data stored EOU database 222 and billing and scheduling databases 226, 228 at the various learning centers 104a-c”; Golczewski teaches 1) a scheduling utility keeps track of all the changes made to the scheduling information of teachers and student and 2) a synchronization utility synchronizes data stored in scheduling databases at predefined time intervals).  Therefore, in view of Golczewski, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the testing scheduling system described in Ashley, by providing the synchronization utility as taught by Golczewski, since Golczewski states “the synchronization utility uploads (and/or downloads) corresponding records from another database within the system into a database connected to the initiating node. This allows uniformity of data between the different nodes in the system” (Golczewski, [0106]).  Furthermore, it was known in the art to synchronize the database periodically to back up the data in multiple locations.  

Ashley does not make clear that a visual display includes all the claimed test session information (who, when, where, which).   Harney et al. (US 2016/0071424 A1) teaches apparatuses, components, methods, and techniques for facilitating learning and managing an educational environment (Harney, Abstract).  Harney teaches wherein the processor generates; and wherein the processor generates the testing schedule as a visual display, the visual display including at least a testing roster of which students are taking what test, when the students are taking what test and where the students are taking what test (Harney, figs. 8 - 9, [0098], “create an assignment, a teacher may provide some or all of the assignment's title, category (e.g., homework, quiz, test, etc.)”; [0096], “as the teacher posts assignments, those assignments and their corresponding due dates will appear on the calendar”; fig. 8, 326, “Room 100” – where; 328 - “Requesting Student” – which student; 330 – Period 1 – when; “Band 6 - 1” - what test or subject course).  Therefore, in view of Harney, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system / method described in Ashley, by providing the class scheduler as taught by Harney, in order to provide a scheduling grid, a section information screen may be displayed that includes various information about the section, such as the teacher, the room, the term, the period, and the number of students enrolled (Harney, [0351]).  The screen may be used to build a schedule for an educational institution; wherein the screen includes a selected course identifier, a teacher list, a room list and a student list (Harney, [0342]).

Re claims 2 – 3, 9 – 10, 16:
2. The test scheduler according to Claim 1, wherein the at least one external source is a school district management system.  3. The test scheduler according to Claim 2, wherein the test scheduler is configured to receive inputs and updates from the school district management system.  9. The test scheduling system according to Claim 8, wherein the at least one external source is a school district management system.  10. The test scheduling system according to Claim 9, wherein the test scheduler is configured to receive inputs and updates from the school district management system.  16. The method according to Claim 15, wherein the at least one external source is a school district management system (Ashley, [0188], “Test session management--create and modify operational test sessions, designate test parameters such as date, time, location, and assign proctor”; [01348]; [0044], “such as classroom teachers, to build classroom unit tests or view those tests”; [0082], “test session schedule data (test times, rooms, assigned test stations, proctors assigned, rosters assigned, tests assigned)”; [0081], “Data connections to update data (e.g. schedule a testing session)”; [1005], “Test session management--create and modify operational test sessions, designate test parameters such as date, time, location, and assign proctor”; [01367], “The room assigned to a class is limited to those available for the time slot in the assigned school”; [0395], “Selects an available resource”; figs. 2 – 4; [0050], “12. Organization database. Contains data regarding districts, schools, classes, or rosters of students”; there are more than one school (or second interface)).  

Re claims 4 – 5, 11 – 12, 18 – 19:
4. The test scheduler according to Claim 1, wherein the plurality of inputs from the at least one external source further include administrative data associated with the testing, wherein the processor is further configured to archive the administrative data.  11. The test scheduling system according to Claim 8, wherein the plurality of inputs further include administrative data associated with the testing, wherein the processor is further configured to archive the administrative data. 18. The method according to Claim 15, further including archiving administrative data associated with the testing.  (Ashley, [0173] – [0183]; Abstract, “administration servers”).  5. The test scheduler according to Claim 1, wherein the plurality of inputs from the at least one external source further include data received via self-registration, entered by a student who will be testing, or by a parent of a student who will be testing.  12. The test scheduling system according to Claim 8, wherein the plurality of inputs further includes data received via self-registration, entered by a student who will be testing, or by a parent of a student who will be testing.  19. The method according to Claim 15, further including receiving at least the student data via self-registration (Ashley, fig. 6, “self-test”; [0940]).  

Re claims 7, 14 and 20:
7. The test scheduler according to Claim 1, further comprising a second interface, the second interface configured to communicate with the at least one external source.  14. The test scheduling system according to Claim 8, further comprising a second interface, the second interface configured to communicate with the at least one external source.  20. The method according to Claim 15, wherein the receiving student testing accommodations required is received from a second external data source (Ashley, figs. 2 – 4; [0050], “12. Organization database. Contains data regarding districts, schools, classes, or rosters of students”; there are more than one school (or second interface)).

Claims 6, 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ashley et al. (US 2004/0229199 A1) in view of Golczewski et al. (US 2008/0050715 A1) and Harney et al. (US 2016/0071424 A1) as applied to claims 1, 8 and 15 above, and further in view of and Rogers (US 2008/0096176 A1).
Re claims 6, 13, 17:
Ashley teaches a past performance data (Ashley, [0946], “Student users will interface with the system to take self-administered tests and review test results from previous self-assessments”).  Ashley does not explicitly disclose preparing a testing schedule using the past performance data.  Rogers (US 2008/0096176 A1) teaches Ashley’s deficiency; specifically 6. The test scheduler according to Claim 1, wherein the plurality of inputs from the at least one external source further includes student testing accommodations required, past performance data for each test, and past performance data for each student.  13. The test scheduling system according to Claim 8, wherein the plurality of inputs further includes student testing accommodations required, past performance data for each test, and past performance data for each student.  17. The method according to Claim 15, wherein the generating a testing schedule includes organizing and processing the received testing campus data, testing parameters, student and teacher data, testing accommodations, and past performance data (Rogers, [0095], “Polling frequency may be dynamically adjusted based on historical data. Analysis of historical data may indicate that polling more frequently during the first several questions of a test session than during the remainder of the test session is beneficial in that test takers are more likely to need help or get frustrated by long waits for help at the start of a session. In an example, polling by the server 104 may be limited to twice per minute of the first five questions of a test session, and once per minute for the next ten questions. Individual user historical behavior may be analyzed to determine an individual user polling profile. In an example, a student may have historically needed no help when answering math questions, but may have historically required help with word definition when answering reading comprehension questions. A polling profile for this example user could be adjusted based on the test question presented to the user”).   Therefore, in view of Rogers, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method described in Ashley, by providing the dynamic test as taught by Rogers in order to personalize test based on a user’s accommodation (Rogers, [0033] – [0034]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 5, 8 – 9, 12 – 14, 16 - 19 of copending Application No. 15/826450 (‘450) in view of Zaslavsky et al. (US 2015/0243179 A1). 
Re claims 1, 8, 15:
Claims 1, 8 and 15 are taught by the more specific claims 1, 8 and 15 of ‘450, except for machine learning algorithm.  Zaslavsky teaches ‘450’s deficiency ([0075]; [0090]). Therefore, in view of Zaslavsky, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method/system described in ‘450, by providing the machine learning algorithm as taught by Zaslavsky, in order to distribute the content more evenly across the calendar time up until the course completion data/final exam), learning path strategy, time constraints, upcoming midterm or finals goals, learning versus practice ratio, ratio of topics, forgetting curves, controlled experiments for testing effectiveness (e.g., for improving the overall system even at the expense of the individual student, student parameters, like performance, age, gender, etc; reputation of the content authors/moderators responsible for it; related tasks; biofeedback, such as anxiety or boredom; course customizations by a local chief; etc.) (Zaslavsky, [0090]).

Re claims 2 - 5, 9 – 12, 16, 18 – 19: (see claims 2 - 5, 9, 12, 16, 18 – 19 of ‘450)

Re claims 6, 13, 17: (see claims 13 and 17 of ‘450)

Re claims 7, 14, 20: (see claim 14 of ‘450)

This is a provisional nonstatutory double patenting rejection.

(2) Response to Argument
A. § 101 Rejection of Claims 1 – 20 
Appellant’s argument starts from page. 6 of the Appeal Brief.
Appellant argues the Examiner … the features as recited in independent Claims 1, 8, and 15, when considered in view of the as-filed specification, cannot be reasonably or practically performed in the human mind.

The Office disagrees with the above argument because Appellant has not provided persuasive evidence that the process of claim 1 is so complex that performing the steps of the method mentally cannot be done.  The limitation of generating a testing schedule based on the testing room and receive regular periodic update from a school district, as drafted, is a method and system that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, nothing in the claim element precludes the step from being practically performed in the mind.  The Office particularly points out that the claim recites the steps of scheduling a test event using the steps cited by the Appellant has been routinely performed by a teacher or a proctor.  Specifically, the teacher would have mentally performed the steps of generating a testing schedule based on test room availability and regularly updating the testing schedule based on an external input. 
Similarly, regarding mental processes, Appellant fails to prove whether the current claims cannot be performed in the human mind, or using a pen and paper). Nevertheless, considering claims 1, 8 and 15 as an example, the Examiner presents the following example to prove that a human can perform the claimed process using a pen and paper (a paper calendar). 
An office secretary would have routinely used a paper calendar to generate a conference schedule for a conference room based on a conference scheduling algorithm, wherein the conference scheduling algorithm and decision based on the observed and learned data (i.e., conference room availability, conferee schedules); wherein the inputs includes a plurality of parameters such as conferees / host schedules and conference topics; and receive a periodic update to modify the conference schedule based on the changes to the plurality of parameters.

To support Appellant’s position that the claimed steps cannot be reasonably or practically performed in a human mind, Appellant cited Cybersource and SmartGene.  The Office submits that although these steps are claimed as being done by a computer, the activities themselves are all capable of being performed by a human without a computer, and fall into the abstract idea of mental processes. See, e.g., CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011) ("That purely mental processes can be unpatentable, even when performed by a computer, was precisely the holding of the Supreme Court in Gottschalk v. Benson.").  Additionally, mental processes may remain unpatentable even when automated to reduce the burden on the user. CyberSource, 654 F.3d at 1375.

Appellant asserts that steps in pending Claims 1, 8, and 15 in the Office Action are not steps that people "can and regularly do perform in their heads." Appeal Br. 8.   This argument is also not persuasive.  Appellant presents no evidence or explanation that each step cannot be performed by a human.  Moreover, the Specification suggests the opposite is true.  See Applicant’s Specification, pgs. 19 - 20, [0040] ("The test scheduler is configured to provide a testing schedule for each testing campus such that a more efficient use of campus staff time, facility resources, and overall management of student schedules may be achieved during test days than heretofore has been achievable by manually creating and manipulating a testing schedule").   Appellant’s own specification admits that the claimed invention can be manually created by a school staff. 

Appellant argues that the additional steps generate a testing schedule can be not mentally performed, because it employs a test scheduling algorithm and the test scheduling algorithm receives the learned at least substantially constant test factors and testing parameters from the machine learning algorithm.  Appeal Br. 9 – 10.  The Office submits the test scheduling algorithm and the machine learning algorithm lack specificity as to how they “learned” the testing factor and testing parameters and how they update a schedule with the “learned” data.  Turning to applicant’s specification, the description of the phrase machine learning algorithm mirrors the languages use in claims 1, 8 and 15.  See Applicant’s Specification, pg. 28, [0060] (“Accordingly, once the machine learning algorithm has observed and learned the user test factor inputs, testing parameters, and any changes made to the generated testing schedule”).   At best, the machine learning algorithm is a schedule updating algorithm that monitors (learns) any changes to test factors and testing parameters from a user.  An algorithm by definition: a step-by-step procedure for solving a problem or accomplishing some end (https://www.merriam-webster.com/dictionary/algorithm).  Appellant does not point out precisely how a procedure (algorithm) for generating / updating a schedule cannot be mentally perform by a human.   The fact that generating / updating a test school can be performed more quickly or efficiently via a computer does not materially alter the patent eligibility of Appellant's claims. In other words, mere automation of an abstract idea, without improving a technical aspect, does not confer patent eligibility.

Appellant argues that claim 1 is not directed to an abstract idea because the steps of generating a testing schedule for a testing campus, the test scheduling algorithm, the machine learning algorithm, generating scheduling decisions and receive regular periodic updates (See Appeal Br. 10 – 11) are inextricably tied to some computer structures: a non-transitory computer readable medium, a processor and at least one interface.   This argument is unpersuasive.  Here, claims 1, 8 and 15 merely recite instructions that are executed by a "processor" and storing instructions in a “non-transitory computer medium”, receiving input from “at least one interface”.  Appellants do not identify where the Specification or the claims asserts that any of the components mentioned above, alone or in combination, are not generic.  In other words, the generic computing structures recited in claims 1, 8 and 15 is not more than mere instructions to apply the judicial exception using generic components.  See MPEP § 2106.0S(f) ("Use of a computer or other machinery in its ordinary capacity for ... tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea ... does not provide significantly more.").  Accordingly, the additional elements in claims 1, 8 and 15 do not integrate the abstract idea of organizing human activity or mental concept in the area of test scheduling, because it does not impose any meaningful limits on practicing the abstract idea.

Appellant argues: “The Prong Two evaluation only occurs if Prong One is satisfied, e.g., the claim includes subject matter included in one of the groupings of abstract ideas. However, if, in Prong Two, the recited exception is integrated into a practical application of the exception, then the claim is eligible at Prong Two of revised Alice/Mayo Step 2A, concluding the eligibility analysis.  Since, as established above, pending Claims 1, 8, and 15 integrate the claimed generation of a testing schedule into a practical application, pending Claims 1, 8, and 15 are eligible at Prong Two of revised Alice/Mayo Step 2A of the 2019 PEG.” See Appeal Br. 11 – 12.  It’s unclear how Appellant arrives to the conclusion that integrate the claimed generation of a testing schedule into a practical application.  The limitation of a processor, at least one non-transitory interface and a visual display consists of a step of generic data output which is a form of insignificant extra solution activity. It is particularly noted that the use of a computing device "as a tool" to perform an abstract method and steps that only amount to extra solution activity are indicated in the 2019 PEG as examples that an additional element has not been integrated into a practical application.  Accordingly, when each of the current claims is considered as a whole (i.e. considering all claimed elements both individually and in combination), the claimed computer elements fail to integrate the abstract idea into a practical application. Particularly, the computer elements (additional elements) fail to impose meaningful limits on practicing the abstract idea. For instance, a human can perform the claimed steps mentally, or using a pen and paper. See Intellectual Ventures ILLC v. Symantec Corp., 838 F.3d 1307, 1318 (Fed. Cir. 2016) ("[W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper."); Also see Versata Dev. Grp. v. SAP Am., Inc., 793 F.3d 1306, 1335 (Fed. Cir. 2015) ("Courts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person's mind.").  The above observations confirm that none of the current claims amounts to "significantly more" than an abstract idea. 

B. § 103 Rejection of Claims 1-20
Appellant argues that Ashley do not disclose a processor generates a testing schedule employing a testing schedule algorithm.   According to MPEP 2111 [R-5], during patent examination, the pending claims must be “given their broadest reasonable interpretation consistent with the specification.” The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005) expressly recognized that the USPTO employs the “broadest reasonable interpretation” standard.  An algorithm by definition: a step-by-step procedure for solving a problem or accomplishing some end (https://www.merriam-webster.com/dictionary/algorithm).  Ashley teaches a testing scheduling algorithm based on test factors and testing parameters (Ashley, [0118], “session and schedule data, to synchronize the main server schedule with the local revisions (i.e. changes to venue, time, etc.)”; [0188], “Test session management --create and modify operational test sessions, designate test parameters such as date, time, location, and assign proctor”; [0456], “they can set up teachers, classes, and rosters and establish a testing schedule, again, either by individual entry or batch process”; [0948], “the system will generate a random test based on the difficulty and time limit and curriculum to be tested”).

Appellant argues that Ashley does not disclose a machine learning algorithm that is configured to observe and learn at least substantially constant test factors and testing parameters from inputs made by a user.  The Office submits the test scheduling algorithm and the machine learning algorithm lack specificity as to how they “learned” the testing factor and testing parameters and how they update a schedule with the “learned” data.  Turning to applicant’s specification, the description of the phrase machine learning algorithm mirrors the languages use in claims 1, 8 and 15.  See Applicant’s Specification, pg. 28, [0060] (“Accordingly, once the machine learning algorithm has observed and learned the user test factor inputs, testing parameters, and any changes made to the generated testing schedule”).   At best, the machine learning algorithm is a schedule updating algorithm that monitors (learns) any changes to test factors and testing parameters from a user.  
The Office Action cited the following paragraphs in Ashley:
[0188], “Test session management--create and modify operational test sessions, designate test parameters such as date, time, location, and assign proctor”; 
[0118], “Second, session and schedule data, to synchronize the main server schedule with the local revisions (i.e. changes to venue, time, etc.)”
[1348], “The Manage Class feature allows a system user to create classes, add/remove students from a class, set or modify class attributes (e.g., school, grade, class name, room, time, teacher(s), and associated students), and delete classes.”
The cited paragraphs clearly show that the test schedule can be updated (or learned) by modifying attributes such as room, time, teacher(s) and/or students. 

Appellant argues that Ashley does not disclose learning …  constant test factors and testing parameters by a machine learning algorithm.  Appeal Br. 15.  The Appellant has not cited any paragraph in the specification to indicate the term “learn” carry any special meaning.  The customary meaning of learn: “memorize”, “to come to know”, “to acquire knowledge” (https://www.merriam-webster.com/dictionary/learn).  Ashley teaches limitations: the machine learning algorithm acquires input from test session management (observe and learn) at least substantially constant test factors and testing parameters (Ashley, [0188], [0118], [1348]). 

Appellant argues that it is school administrators who establish Ashley's testing schedules, not a processor employing a testing schedule algorithm as recited in pending Claims 1, 8, and 15.  Ashley discloses a Manage Class feature that allows a system user to set or modify class attributes such as class time. However, Ashley's Manage Class feature does not disclose that a processor employing a testing schedule algorithm establishes a testing schedule as recited in pending Claims 1, 8, and 15.  See Appeal Br. 15 - 19.  
The Office submits that the term algorithm does not explicitly require any level of complexity for the computer.  Appellant has not cited any paragraphs in Applicant’s specification that term “algorithm” go beyond just assemble a testing schedule based on some testing factor/ parameters.  According to applicant’s own specification: “… test scheduling system may include a user interface where users can input various inputs to be considered in the preparation of a testing schedule … Testing parameters may also be defined, including test administration dates, which tests will be given, test inventory checklists provided by a test publisher, and test inventory available” (Applicant’s Specification, pg. 6, [0016]).  By applying Applicant’s logic above, Applicant’s own invention include a “testing schedule algorithm” that merely generate a test schedule based on a test date entered by a school administrator.  Ashley teaches the same scheduling “algorithm” defined in Applicant’s own specification.  2) “Algorithm”, as understood in the computer art, “a process or set of rules to be followed in calculations or other problem-solving operations, especially by a computer.”  The test session management is a computer processor includes a set of rules to generate a test session based on data from machine learning algorithm that observes and learns from the test factors and test parameters input from the user(s).   
Appellant argues that Ashley only discloses that this test session schedule data is provided by school administrators to Ashley's main server cluster (to be sent from Ashley's main server cluster to Ashley's remote proxy stations), not a processor employing a testing schedule algorithm as recited in pending Claims 1, 8, and 15.  Appeal Br. 20 – 21
It’s unclear how is the connectivity between main server cluster and remote proxy stations has any relationship with the limitation “testing schedule algorithm”.   As established above, phrase “test scheduling algorithm” does not go beyond just assemble a testing schedule based on some testing factor/ parameters.   A school administrator may input test factors / parameters such as such as date, time, location, and assign proctor (See Ashley, [0188]) and merely create an entry on a test calendar (See Ashely, [0118]).  The limitation: testing schedule algorithm do not require any complex manipulation / calculation of the input data, nor include any special intelligent.

Appellant argues the above-cited portions of the MPEP, the applied combination of the cited portions of Ashley, Golczewski, and Harney does not establish a conclusion of obviousness for pending Claims 1, and 15. As such, the applied combination of the cited portions of Ashley, Golczewski, and Harney does not provide a prima facie case of obviousness for pending Claims 1, 8, and 15 and claims that depend thereon.
Appellant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  A reason, suggestion, or motivation to combine reference teachings need not be explicitly stated in the references themselves in order to support such rejections. See Perfect Web Techs., Inc. v. Info USA, Inc., 587 F. 3d 1324, 1329-30 (Fed. Cir. 2009) (citing Ball Aerosol & Specialty Container, Inc. v. Ltd. Brands, Inc., 555 F.3d 984, 993 (Fed. Cir. 2009) and Ruiz v. A.B. Chance Co., 234 F.3d 654, 665 (Fed. Cir. 2000)). The Office articulated reasons why one of ordinary skill in the art would have found it desirable to “regular periodic updates … test schedule” by combining Ashley and Golczewski.  Appellant does not discuss the Examiner's proposed reasons and therefore has not provided persuasive arguments as to why any of these reasons lacks a rational underpinning.
Regarding the Appellant’s argument to 103 rejection of Claims 2 - 20, Appeal Br. 23 – 24.  Please refer to the examiner’s responses in paragraphs 31 – 41 above.   

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JACK YIP/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        
Conferees:
/XUAN M THAI/Supervisory Patent Examiner, Art Unit 3715
                                                                                                                                                                                                        /ANDREW M GILBERT/Quality Assurance Specialist, TC 3700                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.